 1   Geri N. Kahn (State Bar Number 148536)
     geri@gerinkahn.com
 2   Law Office of Geri N. Kahn
     465 California Street, Suite 609
 3   San Francisco, CA 94104
     Tel. (415) 397-5446
 4   Fax (707) 312-8271

 5   Attorney for Plaintiff

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Denise Hoffmann,                                         Case No. 2:18−CV−01609−KJN

12          Plaintiff,                                        STIPULATION AND ORDER FOR THE
                                                              AWARD OF ATTORNEY FEES PURSUANT
13   vs.                                                      TO THE EQUAL ACCESS TO JUSTICE ACT,
                                                              28 U.S.C. §2412(d)
14   Andrew M. Saul, Commissioner of Social Security,

15          Defendant.

16
            IT IS HEREBY STIPULATED, by and between the parties through their undersigned counsel,
17
     subject to the approval of the Court, that Plaintiff be awarded attorney fees in the amount of FIVE
18

19   THOUSAND SIX HUNDRED THREE DOLLARS AND 33 CENTS ($5603.33) under the Equal Access

20   to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all legal services

21   rendered on behalf of Plaintiff by counsel in connection with this civil action, in accordance with 28
22
     U.S.C. §§ 1920, 2412(d).
23
            After the Court issues an order for EAJA fees to Plaintiff, the government will consider the matter
24
     of Plaintiff’s assignment of EAJA fees to counsel Geri N. Kahn. Pursuant to Astrue v. Ratliff, 560 U.S.
25
     586, 598 (2010), the ability to honor the assignment will depend on whether the fees are subject to any
26
27   offset allowed under the United States Department of the Treasury’s Offset Program. After the order for

28   EAJA fees is entered, the government will determine whether they are subject to any offset.
            Case No. 2:18−CV−01609−KJN
30
            Stip & order for EAJA fees                    1
31
 1               Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that

 2   Plaintiff does not owe a federal debt, then the government shall cause the payment of fees and costs to be
 3
     made directly to counsel Geri N. Kahn, pursuant to the assignment executed by Plaintiff. Any payments
 4
     made shall be delivered to counsel.
 5
                 This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA attorney fees,
 6
     and does not constitute an admission of liability on the part of Defendant under the EAJA or otherwise.
 7

 8   Payment of the agreed amount shall constitute a complete release from, and bar to, any and all claims

 9   that Plaintiff and/or counsel including the Law Office of Geri N. Kahn, Attorney at Law, may have
10   relating to EAJA attorney fees in connection with this action. This award is without prejudice to the
11
     rights of counsel to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the
12
     savings clause provisions of the EAJA.
13

14

15                                                    Respectfully submitted,

16   Dated: April 3, 2020                             LAW OFFICE OF GERI N. KAHN

17                                             By:    /s/ Geri N. Kahn
                                                      GERI N. KAHN
18                                                    Attorney for Plaintiff
19
     Dated: April 3, 2020                             MCGREGOR SCOTT
20                                                    United States Attorney

21                                             By:    Chantal Jenkins
                                                      CHANTAL JENKINS
22
                                                      (*authorized by email, April 3, 2020)
23                                                    Special Assistant United States Attorney
                                                      Attorneys for Defendant
24

25               SO ORDERED.

26   Dated: April 8, 2020
27
     hoff.1609
28
                 Case No. 2:18−CV−01609−KJN
30
                 Stip & order for EAJA fees                   2
31
